                                                                             Case 2:20-cv-00714-KJD-DJA Document 23
                                                                                                                 21 Filed 07/02/20
                                                                                                                          06/30/20 Page 1 of 2


                                                                       1    Leland Backus, Esq.
                                                                            Nevada State Bar No. 473
                                                                       2    BACKUS, CARRANZA & BURDEN
                                                                            3050 S. Durango Drive
                                                                       3
                                                                            Las Vegas, NV 89117
                                                                       4    (702) 872-5555
                                                                            (702) 872-5545 facsimile
                                                                       5    gbackus@backuslaw.com

                                                                       6    Attorney for Defendant
                                                                            AGCS MARINE INSURANCE COMPANY
                                                                       7

                                                                       8
                                                                                                       UNITED STATES DISTRICT COURT
                                                                       9
                                                                                                               DISTRICT OF NEVADA
                                                                       10

                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545




                                                                            DESIGN TO PRINT, INC. a Utah Corporation,          )
BACKUS, CARRANZA & BURDEN




                                                                       12                                                      )   Case No. 2:20-cv-00714-KJD-DJA
                                                                                                         Plaintiffs,           )
                                    LAS VEGAS, NEVADA 89117
                                      3050 SOUTH DURANGO




                                                                       13                                                      )
                                                                            vs.                                                )   SECOND STIPULATION AND
                                                                       14                                                      )   ORDER EXTENDING TIME TO
                                                                            CASESTACK, LLC, a Delaware Limited                 )   RESPOND TO COMPLAINT
                                                                       15
                                                                            Liability Company; JOSE MANUEL                     )   [SECOND REQUEST]
                                                                       16   BOLANOS, an individual doing business as           )
                                                                            Bolanos Trucking; BOLANOS TRUCKING                 )
                                                                       17   INC., a California Corporation; APOLLO             )
                                                                            TRUCKING INC., a California Corporation; and       )
                                                                       18   AGCS MARINE INSURANCE COMPANY, an                  )
                                                                            Illinois Corporation; JANE AND JOHN DOES 1-        )
                                                                       19
                                                                            10; and DOE BUSINESS ENTITIES 1-10;                )
                                                                       20                                                      )
                                                                                                         Defendants.           )
                                                                       21                                                      )

                                                                       22          Plaintiff, Design to Print, Inc (“DTP”). and Defendant, AGCS Marine Insurance Company
                                                                       23
                                                                            (“AGCS”), through their respective undersigned counsel are in the process of reviewing whether
                                                                       24
                                                                            this matter against AGCS may be dismissed and need additional time to review certain
                                                                       25
                                                                            documentation pertinent to the alleged claims against AGCS. This is the second request for an
                                                                       26
                                                                            extension of time and good cause exists for the same. Additional documents related to the claims
                                                                       27

                                                                       28   asserted against CaseStack and AGCS in the Fourth Claim for Relief were reviewed and

                                                                            forwarded to counsel for DTP on Monday, June 29 and counsel for DTP needs additional time to
                                                                                Case 2:20-cv-00714-KJD-DJA Document 23
                                                                                                                    21 Filed 07/02/20
                                                                                                                             06/30/20 Page 2 of 2


                                                                       1    review to ascertain whether to voluntarily dismiss both the Fourth and Fifth Claims for Relief

                                                                       2    asserted against AGCS.1 Additional documents have also been requested from CaseStack by DTP
                                                                       3
                                                                            to review relating to Fourth Claim for Relief.
                                                                       4
                                                                                       Accordingly, DTP and AGCS stipulate and agree through their counsel of record that
                                                                       5
                                                                            AGCS may have to and including July 10, 2020 to respond to the Complaint.
                                                                       6

                                                                       7

                                                                       8               DATED this 30th day of June, 2020.

                                                                       9                                                          BACKUS, CARRANZA & BURDEN

                                                                       10

                                                                       11
                                                                                                                          By:     /s/ Leland Eugene Backus
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12                                                         Leland Backus, Esq.
                                                                                                                                  Nevada State Bar No. 473
                                    LAS VEGAS, NEVADA 89117




                                                                       13                                                         3050 South Durango Drive
                                      3050 SOUTH DURANGO




                                                                                                                                  Las Vegas, Nevada 89117
                                                                       14                                                         Attorney for Defendant
                                                                                                                                  AGCS MARINE INSURANCE COMPANY
                                                                       15

                                                                       16              DATED this 30th day of June, 2020.

                                                                       17                                                         SNOW JENSEN & RICE

                                                                       18

                                                                       19
                                                                                                                          By:     _/s/ Jeff Miles___________
                                                                       20                                                         Jeff Miles, Esq.
                                                                                                                                  Tonaquint Business Park
                                                                       21                                                         912 West 1600 South, Suite B-200
                                                                                                                                  St. George, UT 84770
                                                                       22                                                         Attorney for Plaintiff
                                                                                                                                  DESIGN TO PRINT, INC.
                                                                       23

                                                                       24              IT IS SO ORDERED:

                                                                       25              ______________________________________
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                                       26
                                                                                               July 2, 2020
                                                                                       DATED: ______________________________
                                                                       27

                                                                       28
                                                                            1
                                                                                Counsel for DTP has already agreed to dismiss the Fifth Claim for Relief against AGCS.
                                                                                                                                       2
